                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:21-CV-00023-GCM
 THOMASINA COFIELD GEAN,

                 Plaintiff,

    v.                                                             ORDER

 QUIKTRIP CORPORATION,

                 Defendant.


         THIS MATTER comes before the Court upon Defendant’s Motion for Scheduling

Conference (Doc. No. 9).      The Court finds that the Motion is well-taken and should be

GRANTED.

         A telephonic scheduling conference is hereby set for Monday, May 10, 2021 at 2:00 PM.

Parties should connect to the Court by dialing (866) 434-5269 and then following the audio

conference prompts. The access code is 8297525.

         SO ORDERED.


                                          Signed: April 22, 2021




          Case 3:21-cv-00023-GCM Document 11 Filed 04/22/21 Page 1 of 1
